DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10-13, 15-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (US 20180252857 A1).
Regarding claim 1, D1 teaches a device comprising: 
an optical assembly (Fig. 9A, Fig. 18) configured to generate an image for propagation from a first point of the device to a second point of the device via a waveguide (950, 1850) by way of an in-coupler (960, 1860+1864) and an out-coupler (962); 
the in-coupler utilizing a first surface grating (1860a, 1864a, ¶43, ¶54) that provides a first momentum change for angles of incidence associated with the generated image; and 
the out-coupler utilizing a second surface grating (762, ¶54) that provides a second momentum change for angles of incidence associated with the generated image; 
¶89-92) that modifies the generated image to create a modified image (that is, a redirected image with a translated FOV without chromatic dispersion, ¶90-¶92).
Regarding claim 2, D1 teaches the device of claim 1, and further discloses wherein the second surface grating is a metasurface grating (¶54, ¶103, metasurface optical coupling elements).
Regarding claim 3, D1 teaches the device of claim 2, and further discloses wherein the second momentum change is a non-linear momentum change that results in the modified image having different resolutions at different portions of the modified image (¶92).
Regarding claim 5, D1 teaches the device of claim 3, and further discloses wherein the first surface grating is a surface relief grating, and the first momentum change is a constant momentum change (Fig. 18A, 1884, ¶43; a trivial grating implementation having fixed height, depth, period, etc. would necessarily result in a constant change).
Regarding claim 6, D1 teaches the device of claim 3, and further discloses wherein the modified image has a wider field of view than the generated image based on a field of view expansion associated with the out-coupler (cf. size of input and output couplers of Figs. 3).
Regarding claim 7, D1 teaches the device of claim 1, and further discloses wherein the generated image exhibits barrel distortion introduced by the optical assembly (in the absence of suitable correction such distortion of perspective is inherent).
Regarding claim 10, D1 teaches the device of claim 7, and further discloses wherein the second surface grating is a surface relief grating, and the second momentum change is a constant momentum change (Fig. 7, 762, ¶54; a trivial grating implementation having fixed height, depth, period, etc. would necessarily result in a constant change).
Regarding claim 11, D1 teaches the device of claim 7, and further discloses wherein the optical assembly is a MEMS- based scanning system (¶76, moving MEMS mirrors 632).

Regarding claim 12, D1 teaches a method comprising: 
receiving light waves representing an image by a light engine (Figs. 4-6); 
generating an image based on the received light waves (by microdisplay 572 and 632); 
modifying the generated image by way of a first (Fig. 18, 1860a) or second coupler (Fig. 7, 762, ¶54, ¶92 associated with a waveguide (Figs. 9A and 18, 950 and 1850), wherein at least one of the first and second couplers utilizes a metasurface grating (¶54, ¶103, metasurface optical coupling elements) that provides a non-linear momentum change (¶89-92) to incoming light waves resulting in a modified image having a different resolution than the generated image (¶92); and 
propagating the modified image for display (Fig. 9A).
Regarding claim 13, D1 teaches the method of claim 12, and further discloses wherein the modified image exhibits a first resolution in the center of the modified image, and a second resolution on edges of the modified image (¶92).
Regarding claim 15, D1 teaches the method of claim 12, and further discloses wherein the first coupler utilizes a surface relief grating (Fig. 18A, 1884, ¶43).
Regarding claim 16, D1 teaches the method of claim 12, and further discloses wherein the second grating utilizes a metasurface grating (Fig. 7, 762, ¶54, ¶103) comprising a plurality of nanoscale elements that provide the non-linear momentum change (¶46, ¶54).
Regarding claim 17, D1 teaches a device comprising: 
a light engine (431) configured to produce light waves corresponding to a first field of view (FOV) (LR); 
an optical assembly (433) configured to generate an image corresponding to the first FOV for propagation via a waveguide (Fig. 7 showing a waveguide based pupil relay), wherein the generated image exhibits distortion introduced by the optical assembly (inherently); and 
434, 310, 1860a) and second couplers (436, 312, 762) for propagating the generated image to a display (252), 
wherein propagation of the generated image through the first and second couplers results in a modified image that is corrected for distortion (¶81, distortion of exit pupil solved by Fig. 9A, ¶90-92, a translated FOV without chromatic dispersion), and also has an expanded FOV larger than the first FOV (¶89, maximizing effective FOV of resulting image, ¶90-92, translated FOV, also compare the size of the entrance and exit pupils of Figs. 3).
Regarding claim 18, D1 teaches the device of claim 17, and further discloses wherein at least one of the first and second couplers utilizes a metasurface grating (¶54, ¶103, metasurface optical coupling element) that utilizes a non-linear momentum change (¶90-92, a translated FOV without chromatic dispersion i.e. nonlinear by wavelength).
Regarding claim 19, D1 teaches the device of claim 18, and further discloses wherein the metasurface grating comprises a plurality of nanoscale elements (¶46, ¶54).
Regarding claim 20, D1 teaches the device of claim 17, and further discloses wherein the optical assembly is a MEMS- based scanning system (¶76, moving MEMS mirrors 632).

Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 3 above, and further in view of D2 (WO 2019/136166 A1, of record).
Regarding claim 4, D1 teaches the device of claim 3, but does not explicitly show wherein the resolution is higher at a center portion of the modified image than at edges of the modified image.
D2 explicitly shows wherein the resolution is higher at a center portion of the modified image than at edges of the modified image (see Figure 2, showing the change in FOV depending on angular momentum; a lesser field of view for at a minimal angular momentum given the same source necessarily implies a higher resolution in that center area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the resolution by angular momentum for the purpose of increasing the field of view.
Regarding claim 9, D1 teaches the device of claim 8, explicitly shows wherein the second surface grating is a metasurface grating (Fig. 7, 762, ¶54). 
D1 does not explicitly show the second momentum change is a non-linear momentum change that results in the modified image having different resolutions at different portions of the modified image.
D2 explicitly shows that the second momentum change is a non-linear momentum change that results in the modified image having different resolutions at different portions of the modified image (see Fig. 2, where the FOV changes nonlinearly with the angular momentum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the resolution by angular momentum for the purpose of increasing the field of view.
Regarding claim 14, D1 teaches the method of claim 13, but does not explicitly show wherein first resolution is higher than the second resolution.
D2 explicitly shows wherein first resolution is higher than the second resolution image (see Figure 2, showing the change in FOV depending on angular momentum; a greater field of view for the same image source necessarily implies a reduced resolution in that area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the resolution by angular momentum for the purpose of increasing the field of view.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 3 above, and further in view of Elazhary (US 20210173210 A1, effective 2019).
Regarding claim 8, D1 teaches the device of claim 7, but does not explicitly show wherein the first surface grating is a metasurface grating, and the first momentum change is a non-linear momentum change that compensates for the barrel distortion introduced by the optical assembly.
	Elazhary teaches wherein the first surface grating is a metasurface grating, and the first momentum change is a non-linear momentum change that compensates for the barrel distortion introduced by the optical assembly (¶79, correction of distortion by DOE 502, and Claim 15, DOE is a metasurface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have corrected the barrel distortion of D1 by the metasurface grating of Elazhary for the purpose of projecting a quality and undistorted image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872